

114 S712 IS: Passenger Fee Restructuring Exemptions Act of 2015
U.S. Senate
2015-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 712IN THE SENATE OF THE UNITED STATESMarch 11, 2015Ms. Hirono (for herself, Ms. Murkowski, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to exempt certain flights from increased aviation security
			 service fees.
	
 1.Short titleThis Act may be cited as the Passenger Fee Restructuring Exemptions Act of 2015. 2.Exceptions to restructuring of passenger fee (a)In generalSection 44940(c) of title 49, United States Code, is amended—
 (1)in paragraph (1), by striking Fees imposed and inserting Except as provided in paragraph (2), fees imposed; (2)by redesignating paragraph (2) as paragraph (3); and
 (3)by inserting after paragraph (1) the following:  (2)ExceptionsFees imposed under subsection (a)(1) may not exceed $2.50 per enplanement, and the total amount of such fees may not exceed $5.00 per one-way trip, for passengers—
 (A)boarding to an eligible place under subchapter II of chapter 417 for which essential air service compensation is paid under that subchapter; or
 (B)on flights, including flight segments, between 2 or more points in Hawaii or 2 or more points in Alaska..
 (b)Implementation of fee exceptionsThe Secretary of Homeland Security shall implement the fee exceptions under the amendments made by subsection (a)—
 (1)beginning on the date that is 30 days after the date of the enactment of this Act; and (2)through the publication of notice of the fee exceptions in the Federal Register, notwithstanding section 9701 of title 31, United States Code, and the procedural requirements of section 553 of title 5, United States Code.